—Order unanimously reversed on the law without costs and motion denied. Memorandum: Supreme Court erred in granting plaintiffs’ motion for leave to amend the complaint to assert causes of action for negligent infliction of emotional distress on behalf of the children of plaintiffs Thomas McNulty and Nancy McNulty. Plaintiffs commenced this action for money damages sustained as a result of a house fire allegedly caused by a defective toaster oven manufactured by defendant. The children watched the fire from across the street and were never in any physical danger. There is no cause of action for “emotional distress caused by the destruction of one’s property * * * nor for emotional distress caused by the observation of damage to one’s property” (Jensen v Whitford Co., 167 AD2d 826; see, Dabb v NYNEX Corp., 262 AD2d 1079; Caprino v Silsby, 226 AD2d 1078; Losquadro v Winthrop Univ. Hosp., 216 AD2d 533, 534). (Appeal from Order of Supreme Court, Erie County, Michalek, J. — Amend Pleading.) Present — Denman, P. J., Pine, Hayes, Wisner and Balio, JJ.